Citation Nr: 0945059	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  02-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative right inguinal hernioplasty.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a compensable evaluation for postoperative 
right inguinal hernioplasty.

In an August 2004 decision, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Memorandum Decision, the Court, in a January 
2007 Order, vacated the August 2004 decision and remanded the 
appeal to the Board.

In September 2007 and February 2009, the Board remanded the 
claim for further procedural development.  The case has since 
been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected postoperative right inguinal 
hernioplasty is currently manifested by reports of occasional 
soreness, but there is no hernia present, no tenderness in 
the area, no tenderness of the scar to palpation, no 
adherence of the scar, no underlying loss of tissue under the 
scar, no ulceration or breakdown of the skin, no 
disfigurement, no limitation of function by the scar, no 
inflammation, edema, or keloid formation, and the texture of 
the scar is smooth and flat.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
right inguinal hernioplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7803, 7804, 
7805 (prior to and from August 30, 2002), 7338 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Veteran's appeal stems from a 
September 2001 rating decision which denied entitlement to a 
compensable disability rating.  Subsequent to the January 
2007 Court Memorandum Decision, a VCAA letter was issued to 
the Veteran in January 2008.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such 
January 2008 VCAA letter also provided the Veteran with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to a compensable 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  In 
February 2009, this matter was remanded to comply with such 
notice requirements, and in March 2009 appropriate Vazquez 
notice was issued to the Veteran.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the January 2008 and March 2009 correspondences in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a) compliant notice 
as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's post-service VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in December 
2002, February 2006, and November 2006.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The report of a December 2002 VA examination reflects that 
there was no hernia present at the time.  There was no 
tenderness in the area.  There was a 5-centimeter by 1- 
millimeter linear scar.  The Veteran reported that the scar 
was sore at times and that there was a burning sensation in 
that area.  On examination there was no tenderness to 
palpation, no adherence, no ulceration or breakdown of the 
skin, no underlying tissue loss, no inflammation, edema, or 
keloid formation, no disfigurement, and no limitation of 
function by the scar.  The texture of the scar was smooth and 
the scar was flat.  The diagnoses included previous inguinal 
hernia repair times two and current scar in the inguinal 
hernia area.

In February 2006, the Veteran underwent a VA general 
examination.  It was noted that the Veteran had undergone 
hernia surgeries on both sides bilaterally and there was no 
recurrence of hernia at the time of the examination.  On 
examination, his hernia scars were completely healed, 
asymptomatic, nontender, and nondisfiguring.  

In November 2006, the Veteran underwent an examination 
ordered by VA.  The examiner noted that the Veteran was 
status post right inguinal hernioplasty since 1952.  The 
location of the condition is in the right groin area.  He 
complained of some pain with certain movements and position 
in the right groin area after the surgery.  He had his first 
right inguinal hernia repair back in 1952 without any 
complications.  The second repeat right hernioplasty was done 
around 2003.  He reported some pain since then.  He described 
a burning sensation associated with some movements and 
activities in the right groin area.  He denied any functional 
impairment as a result.  On physical examination, the right 
groin surgical scar measured 8.5 centimeters by .2 
centimeters.  It was a depressed scar with hypopigmented 
lesions.  There was no hyperpigmentation, abnormal texture, 
keloid tissue loss, edema, inflammation, instability, 
adhesion, ulceration, disfigurement, or tenderness in the 
right groin scar.  The abdomen was soft and non-tender 
without organomegaly.  On examination, he had no inguinal 
hernia, ventral hernia, or femoral hernia.  For the VA 
established diagnosis of right inguinal hernioplasty, the 
diagnosis has progressed to status post right inguinal 
hernioplasty with pain and scar residuals.  Subjective, 
history of right inguinal hernia repair surgery, and 
objective, surgical scar in the right groin area.  

The Veteran's service-connected postoperative right inguinal 
hernioplasty has been evaluated under the provisions of 
Diagnostic Codes 7338, 7803, 7804, and 7805.  Diagnostic Code 
7338 provides that an inguinal hernia that is small, 
reducible, or without true hernia protrusion warrants a 
noncompensable evaluation.  A 10 percent evaluation will be 
assigned for inguinal hernia that is postoperative recurrent, 
readily reducible and well supported by truss or belt.  Prior 
to August 30, 2002, Diagnostic Codes 7803, 7804, and 7805 
provided that a 10 percent evaluation will be assigned where 
scars are superficial, poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, or 
will be rated on limitation of function of the part affected.  
From August 30, 2002, Diagnostic Codes 7803, 7804, and 7805 
provide that a 10 percent evaluation will be assigned where 
scars are superficial and unstable or painful on examination, 
or will be rated on limitation of function of the affected 
part.

There is no competent medical evidence that the Veteran has 
any current inguinal hernia.  The competent medical evidence 
indicates that he does not have a current inguinal hernia.  
In order to be awarded a 10 percent evaluation his hernia 
must be postoperative recurrent, readily reducible and well 
supported by truss or belt.  Therefore, a preponderance of 
the evidence is against a compensable evaluation under 
Diagnostic Code 7338.

There is no competent medical evidence indicating that the 
Veteran meets any of the criteria for a compensable 
evaluation under Diagnostic Code 7803, 7804, or 7805.  All of 
the competent medical evidence indicates that he does not 
meet any of the criteria for compensable evaluations under 
these diagnostic codes.  As detailed, the objective 
examinations do not reflect that the scar is superficial, 
poorly nourished, with repeated ulceration, tender and 
painful on objective demonstration, or unstable.  There are 
also no objective findings of limitation of function.  
Therefore, a preponderance of the evidence is against 
compensable evaluations under any applicable diagnostic code.


ORDER

An increased (compensable) rating for postoperative right 
inguinal hernioplasty is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


